number release date id office uilc cca_2011021513120015 ----------------------- from -------------------- sent tuesday date pm to ------------------ cc subject re and the tam -------- thanks for looking at the ruling both involve situations where property was transferred after a merger that related to services performed before the merger the default rule is that the service_recipient target gets the deduction however in the tam the transfer of property there a payment of cash treated as a property transfer under occured after the merger in situation of the rev_rul the transfer of property there an exercise of shares of the acquiror occured after the merger in both cases if the transaction was a stock transaction the target gets the deduction but since there was a merger in both cases the acquiror succeeds to the target's deduction so on the key facts i think they are the same this is just my tentative view
